March 10, 2017 VIA EMAIL and FEDEX Ms. Kate Tillan Mr. Martin James Division of Corporation Finance U.S. Securities and Exchange Commission Mail Stop 3030 treet, NE Washington, D.C.20549 Re:Span-America Medical Systems, Inc. Form 10-K for the F iscal Year Ended October 1, 2016 Filed December 23, 2016 File No. 000-11392 Dear Ms. Tillan and Mr. James: Thank you for your comment letter dated February 28, 2017 (a copy of which is attached) regarding the above referenced filing. Our responses to each comment are shown below. The numbers correspond to those in your comment letter. Form 10-K for the Fi scal Year Ended October 1, 2016 Item 8. Financial Statements Note 1 – Significant Accounting Policies Revenue Recognition, page 50 1. We note that your revenue recognition arrangements do not contain customer acceptance provisions. However we note from your disclosures on page 8 that sales of your industrial products within your custom products segment are made to order according to customer specifications. Please explain to us when you recognize revenues from made to order products and describe any post shipment obligations associated with these transactions. We recognize revenue from sales of our industrial products within our custom products segment at the time goods are shipped. At the time of shipment, we have fulfilled the terms specified in the customer’s purchase orders for delivery to have occurred, and there are no other post-shipment obligations. Our industrial customers generally specify part dimensions and designs in advance of placing repetitive orders. In most cases, industrial customers receive and approve sample products, supplied at no charge, before placing orders. We have policies and procedures in place that are intended to ensure that products are manufactured to customer specifications. The right to return exists only in cases of damaged product or non-compliance with customer specifications. We deduct all customer returns and allowances from gross sales. Returns and allowances for our industrial products have historically been less than 0.5% (one half of one percent) of gross industrial sales. Ms. Tillan and Mr. James U.S. Securities and Exchange Commission March 10, 2017 Page 2 Note 13 – Income Taxes, page 61 2. Please revise future filings to provide disclosure of the components of income before income tax expense as either domestic or foreign. Refer to Rule 4-08(h) of Regulation S-X. We will revise future filings to provide disclosure of the components of income before income tax expense as either domestic or foreign in accordance with Rule 4-08(h) of Regulation S-X . If you have further questions or comments, please contact me at (864) 678-6922 or rcoggins@spanamerica.com . Sincerely, /s/ Richard C. Coggins Richard C. Coggins Chief Financial Officer Enclosures
